DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 04/01/2021. Claims 1-18 are pending for this examination.

Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application provides a way of measuring quality of software produced by a software developer. It collects data on quality of the piece of code developed by a developer and assigns a quality score for each developer. A manager uses an interactive user interface to monitor developers’ production quality and provides appropriate feedback to the developers. No novel feature was found. At this time, the examiner does not have any suggestion for advancing prosecution. However, the applicant is welcome to set up an interview with the examiner for working together on probable amendments for advancing prosecution. 


Analogous art

In broad interpretation, instant application is about software development quality measurement in different functional areas including security, reliability and maintainability using version control tools. The quality measure is used for managing team’s need by measuring individual developer’s performance and providing proper feedback and required training. Prior arts which teach the above technologies are considered to be analogous art to the instant application.


Acknowledgement

In light of applicant’s amendment to the drawing and specification, objections to these documents have been withdrawn.
Claims 1, 7 and 13 have been amended.
Claim Interpretation

Claims use the phrase “portion of an application”. Specification recites in [0026] “For example, the developer may save or store a portion of the code or application as he or she continues to develop the code.” In light of this sentence the examiner interprets the phrase to mean source code of a module of an application. Please note that software applications are modular. As such, any module of a software application is a portion of an application. A software application executes on an operating system or is embedded in an operating system. As such, in broadest interpretation, a software application itself is a portion of a larger software application. 

Response to Amendment/Arguments
Applicants' arguments have been carefully and respectfully considered and addressed but found not persuasive. Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record First (hereinafter First, “Common Vulnerability Scoring System v3.0: Specification Document”, published by First.org). Accordingly, this action has been made FINAL. 

Objection to Claims

Claim 7 has been objected because the claim does not end with a period (.). Appropriate correction is required. 

Claim 1, 7 and 13 have been objected. Claim 1 recites “wherein the plurality of maintainability parameters comprises at least an amount of time for the deployment and post-deployment bug of the portion of the application program or the application program;”. The meaning of the second part of the claim limitation is unclear. It appears to the examiner that the claim limitation is meant to be “wherein the plurality of maintainability parameters comprises at least an amount of time required for the deployment and for post-deployment bug fixes of the portion of the application program or the application program;”. Appropriate correction or explanation is required. Claims 7 and 13 have substantially similar claim limitations and are objected for the same reason as shown above. For this examination, the examiner will consider the above amended version as the claim limitation. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 7 and 13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “wherein the plurality of maintainability parameters comprises at least an amount of time for the deployment and post-deployment bug of the portion of the application program or the application program;”. The meaning of the claim limitation is not clear. Please see the objection above for an explanation. 
Moreover, “an amount of time for the deployment” and “post-deployment bug” are both indefinite. 
Deployment time can be interpreted as the time taken between the push of the button “deploy” and until the command finishes. Also the meaning of the term may be the time elapsed between the conception of the project until deployment. Also it may mean the time between start of coding until the deployment. 
Similarly, post-deployment is an indefinite time. It is not clear whether post-deployment bug is considered to be bugs discovered within a day, within a week, within a month, etc. after deployment of the application. Post-deployment starts at the instant a software is deployed and continues until the software is end-of-lifed. As such, the claim limitation is indefinite. 
Claims 7 and 13 have substantially similar claim limitations and rejected using the same rationale. Claims 2-6, 8-12, and 14-18 are rejected for being depended on a rejected base claim. 

For this examination, the examiner considers deployment time to be time from the start of coding to deployment of a module.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7 and 13 are rejected under 35 USC 112 (a) for adding new matter to the claims. An amendment to claim 1 has added the limitation of “wherein one of the plurality of interactive GUI elements, in response to instructions from the user, alerts the developer a remedial action for the portion of the application program or a reward as a function of the code quality grade;”. This limitation has no antecedent basis in the specification and/or drawings as originally filed because that subject matter is not described in the application as originally filed. The claim limitation recites “alerts the developer a remedial action for the portion of the application program”. This teaches that the GUI alerts the developer for fixing the portion of the code. In other words, alerts the developer for a bug fix. The specification recites in [0025] last sentence “The manager 434 may either satisfy with the grades at 432 or he/she may determine a remedial plan or training plan for those developers with lower grades.” This shows that the remedial action is for the developer and not for the portion of the code. As such, the limitation adds new matter. Claims 7 and 13 have substantially similar claim limitations and can be rejected using the same rationale. 
For this examination, the examiner will consider the claim limitation to be same as it is mentioned in the specification.
Claim 1 recites “updating the data fields of the database in response to the remedial action or the reward during the lifecycle.” This limitation has no antecedent basis in the specification and/or drawings as originally filed because that subject matter is not described in the application as originally filed. Fig. 4 step 422 shows recognition is recorded in the database. It means a new record is created. This does not mean that fields of the database are updated. 
Claims 7 and 13 have substantially similar claim limitation and can be rejected using the same rationale.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim.
Claims 2-6, 8-12, and 14-18 are rejected for being depended on a rejected base claim. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 7, 8, 9, 13, 14 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Soumya (hereinafter Soumya, “Version Control System”, published by GeeksforGeeks) in view of Oracle (hereinafter Oracle, “3 versioning applications with version control) in view of First (hereinafter First, “Common Vulnerability Scoring System v3.0: Specification Document”, published by First.org) in view of Leask (hereinafter Leask, Pub. No.: US 2017 /0235662) and further in view of Gaines (hereinafter Gaines, “IMPROVING SOFTWARE QUALITY AND MANAGEMENT THROUGH USE OF SERVICE LEVEL AGREEMENTS”, March 2005, Naval Postgraduate School).  

As per claim 1, Soumya teaches, 

 A software code quality monitoring method comprising: 

receiving a submission from a developer for logging a portion of an application program during a lifecycle of the application program development, wherein the portion of the application program is executable in the application program for
deployment; (Please see claim interpretation above. Here portion of an application means source code of an application or source code of a module of software application. Please note that any part of a software application will be executable before deployment. Apparently the above claim is referring to saving source code to a version control system. Soumya page 2 figure shows committing a working copy of a source code. Please note different users are committing different portions of the application.)  

constructing a database having data fields associated with the portion of the application program, (Soumya recites on page 1, paragraph 2, “A repository: It can be thought as a database of changes. It contains all the edits and historical versions (snapshots) of the project.” This shows that the source control system constructs a database with historical versions of different versions of different modules with information on the specific modules. These various information of the modules are fields of the version control database.) 
Soumya teaches version control. Soumya does not explicitly mention, “said data fields comprising at least one of the following: a development status associated with the portion of the application program, a technology identification associated with the portion of the application program, features associated with the portion of the application program, services in a deployment environment associated with the portion of the application program, and a maturity score for the portion of the application program;”. However, in analogous art of software development, quality measurement and version control, Oracle teaches, 

said data fields comprising at least one of the following: (Please note that the claim requires any one of the limitations below. Oracle shows version control system.) 
a development status associated with the portion of the application program, (Oracle recites in section 3.2.1 “The IDE provides several file status information tools that simplify the process of working with version-controlled files, including: Color Coding. Enables you to view the current status of version-controlled files.” This shows developmental status of files in a version control system. Oracles recites in section 3.3.17 “Shelving allows to make changes to a project without committing them to Subversion.” This shows files or portions of the application are not committed. This is their development status.) 

a technology identification associated with the portion of the application program, (not considered.)
features associated with the portion of the application program, (Not considered.)
services in a deployment environment associated with the portion of the application program, (Not considered.)
and a maturity score for the portion of the application program; (not considered)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Soumya of version control where versions software sources are saved in a database by incorporating the teaching “said data fields comprising at least one of the following: a development status associated with the portion of the application program, a technology identification associated with the portion of the application program, features associated with the portion of the application program, services in a deployment environment associated with the portion of the application program, and a maturity score for the portion of the application program;” of Oracle. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Oracle to organize the database so that versions can be identified and retrieved as needed. 

Soumya and Oracle teach version control using databases. They do not explicitly mention, “determining a plurality of security parameters for the portion of the application program;”. However, in analogous art of software development, quality measurement and version control, First teaches, 

determining a plurality of security parameters for the portion of the application program; (First recites on page 4, bottom paragraph “The Base metric group represents the intrinsic characteristics of a vulnerability that are constant over time and across user environments. It is composed of two sets of metrics: the Exploitability metrics and the Impact metrics.” Here Exploitability and Impact metrics are two security parameters which create vulnerability metrics of the application.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Soumya and Schiestof version control where versions software sources are saved in a database by incorporating the teaching “determining a plurality of security parameters for the portion of the application program;” of First. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of First to extract plurality of security measures from the code to create a quality measure for the developed software.

Soumya, Oracle and First teach version control using databases. They do not explicitly mention, “determining a plurality of reliability parameters associated with the portion of the application program; determining a plurality of maintainability parameters associated with the portion of the application program, wherein the plurality of maintainability parameters comprises at least an amount of time for the deployment and post-deployment bug of the portion of the application program or the application program; calculating a code quality grade as a function of the plurality of the reliability parameters, the plurality of security parameters, and the maintainability parameters; and in response to the code quality grade,  providing a plurality of interactive graphical user interface (GUI) elements to a user,”. However, in analogous art of software development, quality measurement and version control, Leask teaches, 

determining a plurality of reliability parameters associated with the portion of the application program; (Leask Table 1, page 6, bottom two rows show “Reliability” and Reliability; supportability. These are the plurality of reliability parameters.) 
determining a plurality of maintainability parameters associated with the portion of the application program, (Leask Table 1 middle of the page shows maintainability is a metric considered to calculate the quality score, whereas maintainability depends on code complexity and cyclomatic number. Leask recites in [0033] starting at line 21, “maintainability (reflecting the complexity of and ease (or difficulty) in maintaining an application),”. This shows that plurality of maintainability parameters, e.g., ease or difficulty in maintaining an application, cyclomatic number, etc. have been determined. Leask recites in [0033] starting at line 19, “supportability (reflecting the ability of an application to be correctly operated in production),”. Supportability is also a  maintainability parameter.)  
wherein the plurality of maintainability parameters comprises at least an amount of time for the deployment and post-deployment bug of the portion of the application program or the application program; (In a version control system each module has a time-stamp of when it was created and a time stamp at any other milestones when it was committed, including the commitment time-stamp for deployment. As such, time spent from creation of a module to deployment can be easily calculated.) 
calculating a code quality grade as a function of (Leask Fig. 5 step 525 “Generate a quality score from the functional and non-functional scores”. Leask [0033] further describes calculation of code quality as a function of various parameters and their sub-scores.)

the plurality of the reliability parameters, (Leask table 1,  rows 3-5 rows from the bottom of the table shows pluralities of reliability parameters which are used in calculating a quality grade.)  

the plurality of security parameters, and (Leask Table 1 bottom entry shows “securability”, which has parameters security status and security policy compliance.)

the maintainability parameters; and (Leask Table 1 middle of the page shows maintainability is a metric considered to calculate the quality score, whereas maintainability depends on code complexity and cyclomatic number. Leask recites in [0033] starting at line 21, “maintainability (reflecting the complexity of and ease (or difficulty) in maintaining an application),”. This shows that maintainability has a plurality of parameters, e.g., ease or difficulty in maintaining an application, cyclomatic number, etc. Leask recites in [0033] starting at line 19, “supportability (reflecting the ability of an application to be correctly operated in production),”. Supportability is a maintainability parameter.)  
in response to the code quality grade,  providing a plurality of interactive graphical user interface (GUI) elements to a user, (Leask recites in [0007] “FIGS. 4A-4F are screenshots of example graphical user interfaces provided in connection with quality scores and data of an example quality assessment system in accordance with at least one embodiment;..”. Leask recites in [0040] starting at line 24, “A graphical representation of the quality score can be generated 530 to provide an interactive user interface through which users can navigate to additional graphical views of the underlying scores and data used to generate the quality score.”) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Soumya and Oracle of version control where versions software sources are saved in a database by incorporating the teaching ““determining a plurality of reliability parameters associated with the portion of the application program; determining a plurality of maintainability parameters associated with the portion of the application program, wherein the plurality of maintainability parameters comprises at least an amount of time for the deployment and post-deployment bug of the portion of the application program or the application program; calculating a code quality grade as a function of the plurality of the reliability parameters, the plurality of security parameters, and the maintainability parameters; and in response to the code quality grade,  providing a plurality of interactive graphical user interface (GUI) elements to a user,” of Leask. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Leask to extract plurality of quality metrics from the code to create a quality measure for the developed software.

Soumya, Oracle, First and Leask teach version control using databases. They do not explicitly mention, “wherein one of the plurality of interactive GUI elements, in response to instructions from the user, alerts the developer a remedial action for the portion of the application program or a reward as a function of the code quality grade; and updating the data fields of the database in response to the remedial action or the reward during the lifecycle.”. However, in analogous art of software development, quality measurement and version control, Gaines teaches, 

wherein one of the plurality of interactive GUI elements, in response to instructions from the user, alerts the developer a remedial action for the portion of the application program or a reward as a function of the code quality grade; and (Gaines page 19 under “Executive Summary” paragraph 2 recites “The dissertation describes a new approach to software acquisition: application of service level agreements (SLAs) throughout a system’s lifecycle and at each major phase of software development and maintenance to improve the overall quality of the end product. The hypothesis is that the use of the SLAs in the software acquisition process can improve product, process, project, and post-production quality by identifying and defining relevant quality factors, quality metrics, quality thresholds, methods of measurement, and by establishing penalties for failure to meet quality requirements.” Gaines recites on page 39 last sentence, “Most SLAs will also contain data elements describing the roles and responsibilities of both parties, penalties or rewards, escalation procedures, and assumptions.”)
updating the data fields of the database in response to the remedial action or the reward during the lifecycle. (Please see 35 USC 112(a) rejection above. The examiner interprets this limitation to mean that after a reward or a training of a developer, quality of software is improved. It is obvious that developer training will improve software quality. As such, the quality metrics of the software application will improved. Gaines recites on page 15 bottom paragraph, “If there are numerous approaches to developing quality software, why are there still problems? …. In many cases adherence to developmental standards requires additional training, additional development time, additional funds and a commitment from upper level management that those standards will be inspected and enforced.” This shows training will improve software quality and hence quality and reliability metrics of the database will be updated.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Soumya and Oracle of version control where versions software sources are saved in a database by incorporating the teaching ““wherein one of the plurality of interactive GUI elements, in response to instructions from the user, alerts the developer a remedial action for the portion of the application program or a reward as a function of the code quality grade; and updating the data fields of the database in response to the remedial action or the reward during the lifecycle” of Gaines. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Gaines for monitoring software quality and quality of software developers and take necessary actions for improving quality of software by training and rewarding software developers. 

As per claim 2, Leask teaches, 
further comprising retrieving rules from code quality scoring engine. (Leask recites in [0033] starting at line 1, “Each metric can have a respective range of numerical values. These values can be normalized and weighted in connection with an algorithm (defined in a scoring definition) used to generate a sub-score and/or quality score for an application release.” This algorithm is the rule for code quality scoring.) 

As per claim 3, Gaines teaches, 
further comprising determining a threshold of the code quality grade to be rewarded. (Gaines page 19 under “Executive Summary” paragraph 2 recites “The dissertation describes a new approach to software acquisition: application of service level agreements (SLAs) throughout a system’s lifecycle and at each major phase of software development and maintenance to improve the overall quality of the end product. The hypothesis is that the use of the SLAs in the software acquisition process can improve product, process, project, and post-production quality by identifying and defining relevant quality factors, quality metrics, quality thresholds, methods of measurement, and by establishing penalties for failure to meet quality requirements.” Gaines recites on page 39 last sentence, “Most SLAs will also contain data elements describing the roles and responsibilities of both parties, penalties or rewards, escalation procedures, and assumptions.”)
As per claims 7, 8, and 9 these are system claims that substantially parallel the limitations of the method claims 1, 2, and 3 respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a system. 

As per claims 13, 14, and 15 these are medium claims that substantially parallel the limitations of the method claims 1, 2, and 3 respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a medium. 

Claims 4, 5, 6, 10, 11, 12, 16, 17 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Soumya, Oracle, First, Leask and Gaines as applied to claims 3, 9 and 15 and further in view of Balasubramanian et al. (hereinafter Balasubramanian, Patent No.: US 9,104,997). 

As per claim 4, Soumya, Oracle, First, Leask and Gaines teach version control using databases and software quality measurement using data from the database. They do not explicitly mention, “further comprising recording, based on the user, a history of code quality grades.” However, in analogous art of software development, quality measurement and version control, Balasubramanian teaches, 
further comprising recording, based on the user, a history of code quality grades. (Balasubramanian recites in column 9 starting at line 22, “In one embodiment, one or more of the following factors may be used to rank the developer: (1) obtaining and determining quality metrics of the code the developer produced.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of S Soumya, Oracle, First, Leask and Gaines of version control where versions software sources are saved in a database and measuring quality of software by incorporating the teaching “further comprising recording, based on the user, a history of code quality grades” of Balasubramanian. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Balasubramanian to extract quality measure by software developer for software development team management. 

As per claim 5, Gaines teaches,
further comprising sending a notification the user in response to detecting one of the code quality grades in the history is below the threshold. (Gaines recites on page 280 bottom paragraph “Penalties/Rewards: An SLA without penalties or rewards is nothing more than an agreement. SLAs must have a mechanism to enforce compliancy. This section describes what action will be taken if thresholds are violated, or if SLAs are met. It is important to identify minor and major thresholds to ensure that the service provider is taking action to correct the problems.” This shows that if SLA is not met the developer will be notified. Please note SLA includes software quality score. Gaines mention in the “executive summary” section, paragraph 2 starting at line 4, “The hypothesis is that the use of the SLAs in the software acquisition process can improve product, process, project, and post-production quality by identifying and defining relevant quality factors, quality metrics, quality thresholds, methods of measurement, and by establishing penalties for failure to meet quality requirements.”) 

As per claim 6, Leask teaches, 
further comprising providing from the user a feedback to the one of the code quality grades. (Leask recites in [0028] “Metric data (e.g., 232, 234) can be collected from and generated by a variety of sources. In some instances, users can generate feedback data reporting both functional and non-functional aspects of an application.”)

As per claims 10, 11 and 12, these are system claims that substantially parallel the limitations of the method claims 4, 5 and 6, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a system. 

As per claims 16, 17 and 18, these are medium claims that substantially parallel the limitations of the method claims 4, 5, and 6, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a medium. 

References of Note
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        April 14, 2021